Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bearings” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuse (6,848,165).
Regarding claim 1, Furuse shows a coaxial double-rotor variable-speed electromagnetic drive (Fig. 10), comprising an external rotor (22), two end covers (26 and near 27), a load shaft (24), a stator (23), and an internal rotor (21), the external rotor, the load shaft, the stator, and the internal rotor being coaxially arranged (Fig. 10), wherein the two end covers comprise a first end cover and a second end cover (26 and near 27), wherein the first end cover and the second end cover are respectively disposed at two ends (left and right) of the coaxial double-rotor variable-speed electromagnetic drive, the external rotor (22) is slidably connected to the two end covers separately by a first plurality of bearings (left and right, Fig. 10), the load shaft (24) is slidably connected to the first end cover (26 through bearing) and an inner side of the external rotor (22) separately by a second plurality of bearings (left and right), the stator (23) is fixed on an inner side of the first end cover (26, through bolts 28) and is disposed inside the external rotor (22), a plurality of air gaps (between 22-23 and 21-23) are kept separately between the stator and the internal rotor and between the stator and the external rotor, and the internal rotor (21) is sleeved on the load shaft (24) and is disposed inside the stator.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuse in view of Kim (8987962).
Regarding claim 2, Furuse shows all of the limitations of the claimed invention including wherein the external rotor (22) comprises a drive shaft (25), a rotor iron core, and a plurality of permanent magnets (column 4, line 25), the rotor iron core and the drive shaft form an integrated structure except for the plurality of permanent magnets are uniformly distributed on an inner surface of the rotor iron core, and a polarity of arbitrarily two adjacent permanent magnets is opposite.

	Since Furuse and Kim are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to distribute the plurality of permanent magnets uniformly on an inner surface of the rotor iron core, and a polarity of arbitrarily two adjacent permanent magnets is opposite as taught by Kim for the purpose discussed above.
Regarding claim 6, the machine of Furuse modified by Kim includes all of the limitations of the claimed invention except for wherein a quantity of pairs of magnetic field poles of the plurality of permanent magnets of the external rotor is 2n times a quantity of pairs of magnetic field poles generated by a plurality of inner windings of the stator, and n is an integer.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a quantity of pairs of magnetic field poles of the plurality of permanent magnets of the external rotor 2n times a quantity of pairs of magnetic field poles generated by a plurality of inner windings of the stator, and n is an integer for the purpose of maximizing the output power, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, the machine of Furuse modified by Kim includes all of the limitations of the claimed invention except for wherein an arrangement mode of a plurality of outer groove windings of the plurality of interleaved windings of the stator is ABCABCABCABC, an 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange an arrangement mode of a plurality of outer groove windings of the plurality of interleaved windings of the stator as ABCABCABCABC, an arrangement mode of a plurality of inner groove windings as AABBCCAABBCC or AAAABBBBCCCCC, and to select a corresponding transmission ratio 1:2 or 1:4 for the purpose of maximizing the output power, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuse in view of Qu et al. (7750521) and further in view of Kim (8987962).
Regarding claim 3, Furuse shows all of the limitations of the claimed invention except for wherein the stator comprises a stator iron core, a plurality of interleaved windings, and a magnetic-isolated ring, an inner surface of the stator iron core is provided with a first plurality of grooves and an outer surface of the stator iron core is are-provided with a second plurality of grooves, a quantity of the first plurality of grooves in the inner surface of the stator iron core is equal to a quantity of the second plurality of grooves in the outer surface of the stator iron core, the magnetic-isolated ring is disposed at a yoke portion of the stator iron core, and two sides of the plurality of interleaved windings are respectively disposed in the first plurality of grooves in the inner surface of the stator iron core and the second plurality of grooves in the outer surface of the stator iron core.

Kim shows a magnetic-isolated ring (116, Fig. 2), the magnetic-isolated ring is disposed at a yoke portion of the stator iron core for the purpose of forming independent magnetic circuits.
	Since Furuse, Qu et al. and Kim are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the stator and to add a magnetic-isolated ring as respectively taught by Qu et al. and Kim for the purposes discussed above.
Regarding claim 4, Furuse also shows wherein the stator iron core is formed by stacking a plurality of silicon steel sheets in an axial direction.
Regarding claim 5, Qu et al. also shows wherein all coils of the plurality of interleaved windings have a same winding direction, and a plurality of end portions of two adjacent coils are interleaved with each other (Figs. 5 and 6).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuse in view of Qu et al. and Kim and further in view of Mazur (2970249).
Regarding claim 8, the machine of Furuse modified by Qu et al. and Kim includes all of the limitations of the claimed invention except for wherein the plurality of interleaved windings is connected in series to a slide rheostat.
Mazur shows wherein the plurality of interleaved windings is connected in series to a slide rheostat (59, Fig. 3) for the purpose of controlling the current flow.
	Since Furuse, Qu et al., Kim, and Mazur are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a rheostat as taught by Mazur for the purpose discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



10/22/2021

/DANG D LE/Primary Examiner, Art Unit 2834